DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a single first conductive semiconductor layer” in the claim, which is ambiguous.  It is unclear whether this limitation refers to “a first conductive semiconductor layer” recited in the 4th and 5th lines of claim 12.
Claims 19 is rejected because it depends on the rejected claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2018/0166424) in view of Yoo et al. (US 2018/0175261), and further in view of Han et al. (US 2019/0122592).
Regarding claim 11, Sim et al. teach a method of manufacturing a light emitting device package (LED; [0002]), the method comprising: forming a plurality of semiconductor light emitters (110s; Fig. 16, [0028]) that are separated from each other (see Fig. 16), by stacking a first conductive semiconductor layer (102; Fig. 4, [0029]), an active layer (104; Fig. 4, [0029]), and a second conductive semiconductor layer (106; Fig. 4, [0029]) on a substrate (101; Fig. 15, [0094]), and recessing the first conductive semiconductor layer (102), the active layer (104), and the second conductive semiconductor layer (106) to expose a region of the substrate (a recess of 101; see Fig. 15 and Fig. 4, [0096]); forming a molding (121-1; Fig. 16, [0099]) of a material ([0037]), such that the molding (121-1) covers the plurality of semiconductor light emitters (110s, covers 110s from the bottom in Fig. 16) and the exposed region of the substrate (a recess of 101; see Fig. 16); forming a partition structure (122/124; Fig. 17, [0036, 0044]) including the molding (121-1) on each of the plurality of semiconductor light emitters (110s) by removing the substrate (101; Figs. 16-17; [0100]); and forming a wavelength converter (128, 130, 132; Fig. 3, [0102]) in each groove (126; Figs. 17 and 3; [0102]) defined by the partition structure (122/124; Fig. 3, [0102]).
Sim et al. do not teach recessing is etching, a molding of a material including polyimide (PI) or polycyclohexylenedimethylene terephthalate (PCT).
In the same field of endeavor of LEDs, Yoo et al. teach recessing (recessing semiconductor layers of 130 and a part of the substrate 110; Figs. 2B and 2C, [0041-0045, 0022]) is etching ([0042, 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sim et al. and Yoo et al., and using etching to form a recess in the semiconductor layers and the substrate as taught by Yoo et al., because Sim et al. teach forming a recess (109; Fig. 15, [0096]) in the semiconductor layers and the substrate (110 and 101; Fig. 15; [0096]) but is silent about the detail of the process and Yoo et al. teach that the recessing can be done by an etching process (Figs. 2B and 2C, [0041-0045]). 
In the same field of endeavor of LEDs, Han et al. teach a molding (60; Fig. 3, [0062]) of a material ([0062]) including polyimide (PI) or polycyclohexylenedimethylene terephthalate (PCT) (polyimide resin; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sim et al., Yoo et al. and Han et al., and to use polyimide resin as the material of the molding as taught by Han et al., because the polyimide resin is a common material for mold/molding layer as taught by Han et al. ([0062]). 

Allowable Subject Matter
Claims 1-7, 12-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "forming a molding that fills the trench and insulates the plurality of semiconductor light emitters from each other by applying an insulating material to cover the plurality of semiconductor light emitters; forming a plurality of grooves separated from each other by the molding and overlying to the plurality of semiconductor light emitters, respectively, by removing the substrate; and forming a plurality of wavelength converters in the plurality of grooves" as recited in claim 1 and “a molding including a material that covers the plurality of semiconductor light emitters; preparing a second substrate structure including a plurality of TFT cells on a second substrate, the plurality of TFT cells respectively corresponding to the plurality of semiconductor light emitters; bonding the first substrate structure to the second substrate structure at a process temperature, to connect the electrode pads of the first substrate structure to connectors of the second substrate structure, respectively; forming a plurality of grooves separated by the molding and overlying the plurality of semiconductor light emitters, respectively, by removing the first substrate; and forming a plurality of wavelength converters in each of the plurality of grooves, wherein the molding is formed of a material having a modulus lower than that of the semiconductor light emitters” as recited in claim 12.

Response to Arguments
Applicant’s amendments, filed 02/18/2022, overcome the rejections to claims 1-7 and 12-20 under 35 U.S.C. 112.  The rejections to claims 1-7 and 12-20 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 11 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/18/2022